Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 01/25/2022. 
Claims 1, 3-6, 11-15, and 18-24 are currently pending.
Claim Interpretation
For purposes of claim interpretation, it is noted that independent claim 1 has been amended to recite two limitations to blending amount ranges for both components (B) and (C) each relative to component (A) as well as a third limitation to a blending mass ratio of components (B) to (C).  Claim 1 is clear and definite that the actual amounts of (B) and (C) of the claim are those where all three criteria are met (which due to the blending ratio may be a subrange within the initial blending amount range(s)).  Dependent claims 18-21 similarly recite further limitations to more narrow blending amount ranges for both components (B) and/or (C) relative to component (A).  These dependent claims are also clear, definite, and indeed further limiting to the limitations of the independent claim in that the actual amounts of (B) and (C) of the claim are those where all three criteria are met (the recited blending amount of components (B) and (C) in the instant/independent claim and the blending ratio of components (B) to (C) in the independent claim, which, as similarly described above, due to the blending ratio may be a subrange within the initial blending amount range(s)).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Hoshino et al. (US 7,692,032), Yamada et al. (US 6,114,429), and 
Hoshino et al. teaches a thermally conductive silicone composition comprising a cyclic siloxane, a thermally conductive filler, a vinyl-group containing polyorganosiloxane base polymer, a hydrogen group-containing polyorganosiloxane crosslinking agent, and a platinum compound curing catalyst (abstract, col. 2 lines 4-50, and to col. 5 line 23 to col. 6 line 52).  Hoshino et al. fails to teach or suggest the composition comprises an alkoxysilane component (C) of formula (3) as claimed.  Yamada et al. teaches a thermally conductive silicone composition comprising liquid silicone, a thermally conductive thickener, an organopolysiloxane comprising hydroxyl groups, and an alkoxysilane (abstract).  Sekiba similarly teaches a silicone elastomer composition comprising an organopolysiloxane comprising silicon-bonded alkenyl groups, an organopolysiloxane having silicon-bonded hydrogen atoms, a platinum group metal catalyst, a thermally conductive filler, and organosiloxane having alkenyl and silicon-bonded alkoxy groups, and an alkoxysilane compound (abstract).  However, 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 4, 2022